per curiam :
El recurrente sólo alega que fue el notario autorizante del documento público envuelto en este caso. Ya hemos resuelto que, de conformidad con el art. 6 de la Ley Hipotecaria (30 L.P.R.A. sec. 31), los notarios autorizantes de documentos públicos no son partes interesadas que puedan solicitar la inscripción de los mismos y que carecen de personalidad para interponer un recurso gubernativo contra las calificaciones que hiciere el registrador respecto a los documentos ante ellos otorgados. Más v. Registrador, 16 D.P.R. 9 (1910) y Roig v. Registrador, 18 D.P.R. 11 (1912).
En ausencia de alegación de hechos de los cuales surja la conclusión del interés del recurrente, bien sea por derecho propio o como presentante que tenga la representa-*784eión legítima de una parte interesada, es preciso desestimar por falta de jurisdicción el presente recurso gubernativo. Dicha alegación es esencial y debe hacerse dentro del término de veinte días para interponer el recurso. Véanse las sees. 2 y 3 de la Ley de Marzo 1? de 1902, 30 L.P.R.A. sees. 1772 y 1773. Cf. Hernández v. Registrador, 29 D.P.R. 64 (1921).

El recurso gubernativo será desestimado.